DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 14 May 2021 regarding the 35 USC 112 rejections have been considered and are persuasive. Specifically, the currents depicted in Fig. 4 overcome the 112(a) reference. And the new amendment clarifies that the independent claims are claiming one of (line and stator currents) or (a turbine output current).  In other words, “one of” and “or” are connected.  
Regarding the 35 USC 103 rejections, in light of the above clarification, the amendment required a new characterization of the Wagoner reference, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (“Nakayama”; US 2011/0074365), in view of Wagoner et al. (“Wagoner”; US 2014/0247021).
Regarding claim 1: Nakayama discloses a method for operating a power system (Fig. 6) connected to a power grid (100), the power system defining a generator power path (left side of 202) and a converter power path (ride side of 202), the generator power path having a generator with a rotor and a stator (202), the converter power path having a power converter (208) with a rotor-side converter (208-2) and a line-side converter (208-1), the method comprising: 
providing an active filter (236) in the converter power path; 
receiving a plurality of operating conditions of the power system (paragraph 0056), the plurality of operation conditions comprising a line current (paragraph 0056),
determining a change in attenuation of harmonics (paragraph 0056 – the active filter 236 recursively detects harmonics and corrects for them, inherently this determines a change in attenuation as if there was no change, the filter would not need to correct the harmonics) of the power system over a predetermined frequency spectrum based on the plurality of operating conditions that is needed to comply with one or more grid code harmonic requirements of the power grid (inherent as the power system must be providing power to meet the grid code requirements of the power grid); and 
actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics in a turbine output of the power system so as to mitigate the harmonics of the power system (paragraph 0056).

However, Wagoner discloses the plurality of operation conditions comprising one of line and stator currents (via 212 and 214 – note while Wagoner discloses two separate filters for both the line and stator currents, the skilled artisan would appreciate, with a reasonable degree of success, that the filters can be combined into a single filter) or a turbine output current (paragraph 0005 – harmonics from both the grid side, or turbine output, and line side are mitigated, implying that the current must be known), and 
mitigating the harmonics in a turbine output of the power system without eliminating the harmonics completely (paragraph 0005 – “attenuate”).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the active filter of Nakayama to receive line current and turbine output current, as disclosed by Wagoner, in order to meet grid codes (paragraph 0005). 
Regarding claim 4: Nakayama discloses the active filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Regarding claim 5: Nakayama discloses a passive filter (224) between the active filter and the line-side converter so as to mitigate the harmonics of the turbine output of the power system (paragraph 0056 – active filter may be on the grid side of passive filter 224, resulting in the configuration as claimed).
Regarding claim 6: Nakayama discloses the active filter comprises an active power filter (as this active filter filters out harmonics, the function of an active power filter, the filter of Nakayama is an active power filter).
Regarding claim 7: Nakayama discloses actively controlling the active filter to provide the change to the attenuation of the harmonics of the power system further comprises tuning the active power filter to at least one of a plurality of frequencies simultaneously or consecutively (such as the frequencies of 5th or 7th order harmonics, paragraph 0056).
Regarding claim 8: Nakayama discloses tuning the active power filter to the plurality of frequencies simultaneously or consecutively further comprises tuning the active power filter to compensate for harmonics in line current and stator current simultaneously (paragraph 0056 – harmonics resulting from the grid and the input of converter 208-1 from stator are cancelled).
Regarding claim 10: Nakayama discloses the power system is absent of a stator distortion filter between the stator and the power grid and a line-side distortion filter (as shown in Fig. 10 – the stator is directly connected to the grid).
Regarding claim 11: Nakayama discloses the generator is a doubly fed induction generator (DFIG) (as shown in Fig. 6).
Regarding claim 12: Nakayama discloses a doubly fed induction generator (DFIG) power system (Fig. 6) connected to a power grid (100), the DFIG power system comprising: 
a generator power path (202 to 100) comprising a DFIG (202) with a rotor and a stator (as shown in Fig. 6); 

a controller (238) for controlling the DFIG power system, the controller configured to perform a plurality of operations, the plurality of operations comprising: 
receiving a plurality of operating conditions of the power system (paragraph 0056), the plurality of operation conditions comprising a line current (paragraph 0056),
determining a change in attenuation of harmonics (paragraph 0056 – the active filter 236 recursively detects harmonics and corrects for them, inherently this determines a change in attenuation as if there was no change, the filter would not need to correct the harmonics) of the power system over a predetermined frequency spectrum based on the plurality of operating conditions that is needed to comply with one or more grid code requirements of the power grid (inherent as the power system must be providing power to meet the grid code requirements of the power grid); and 
actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics of the power system so as to mitigate the harmonics of the power system (paragraph 0056).
Nakayama does not explicitly disclose the plurality of operation conditions comprising one of a line and stator currents or a turbine output current, and mitigating the harmonics of the power system without eliminating the harmonics completely.

mitigating the harmonics in a turbine output of the power system without eliminating the harmonics completely (paragraph 0005 – “attenuate”).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the active filter of Nakayama to receive line current and turbine output current, as disclosed by Wagoner, in order to meet grid codes (paragraph 0005). 
Regarding claim 15: Nakayama discloses the active filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Regarding claim 16: Nakayama discloses Nakayama discloses a passive filter (224) between the active filter and the line-side converter so as to mitigate the harmonics of the turbine output of the power system (paragraph 0056 – active filter may be on the grid side of passive filter 224, resulting in the configuration as claimed).
Regarding claim 17: Nakayama discloses actively controlling the active filter to provide the change to the attenuation of the harmonics of the power system further comprises tuning the active power filter to at least one of a plurality of frequencies th or 7th order harmonics, paragraph 0056).
Regarding claim 18: Nakayama discloses a wind turbine connectable to a power grid (paragraph 0001), comprising: 
a tower (as this is a standard wind turbine component); 
a nacelle mounted atop the tower (as this is a standard wind turbine component); 
a rotor comprising a rotatable hub with one or more rotor blades (204) mounted thereto; and 
a doubly fed induction generator (DFIG) power system comprising: 
a generator power path (202 to 100) comprising a DFIG (202) with a rotor and a stator (as shown in Fig. 6); 
a converter power path comprising a power converter (208), the power converter comprising a rotor-side converter (208-2) and a line-side converter (208-1), the converter power path further comprising an active power filter (236); and 
a controller (238) for controlling the DFIG power system, the controller configured to perform a plurality of operations, the plurality of operations comprising: 
receiving a plurality of operating conditions of the power system (paragraph 0056), the plurality of operation conditions comprising a line current (paragraph 0056),


actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics of the power system so as to mitigate the harmonics of the power system (paragraph 0056).
Nakayama does not explicitly disclose the plurality of operation conditions comprising one of a line and stator currents or a turbine output current, and mitigating the harmonics of the power system without eliminating the harmonics completely.
However, Wagoner discloses the plurality of operation conditions comprising one of line and stator currents (via 212 and 214 – note while Wagoner discloses two separate filters for both the line and stator currents, the skilled artisan would appreciate, with a reasonable degree of success, that the filters can be combined into a single filter) or a turbine output current (paragraph 0005 – harmonics from both the grid side, or turbine output, and line side are mitigated, implying that the current must be known), and 

mitigating the harmonics in a turbine output of the power system without eliminating the harmonics completely (paragraph 0005 – “attenuate”).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the active filter of Nakayama to receive line current and turbine output current, as disclosed by Wagoner, in order to meet grid codes (paragraph 0005). 
Regarding claim 20: Nakayama discloses the active filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Claims 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama and Wagoner, as applied to claims 1 and 12 above, further in view of Zhang (US 2011/0057517).
Regarding claim 3: Nakayama discloses operating conditions but does not explicitly disclose the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency.
However, Zhang discloses the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency (in this case, voltage Vs and power output, paragraph 0041 – instantaneous power 36 is added to the active filter path, as the output of Fig. 3 is provided to the active filter).

Regarding claim 9: Nakayama discloses an active filter but does not explicitly disclose at least one of generating reactive power via the active filter or reducing resonance damping of the power system via the active filter.
However, Zhang discloses at least one of generating reactive power via the active filter or reducing resonance damping of the power system via the active filter (paragraph 0007 – generating reactive power with an active filter).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the active filter of Nakayama to generate reactive power, as disclosed by Zhang, in order to provide reactive power compensation (paragraph 0007).
Regarding claim 14: Nakayama discloses operating conditions but does not explicitly disclose the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency.
However, Zhang discloses the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency (in this case, voltage Vs and power output, paragraph 0041 – instantaneous power 36 is added to the active filter path, as the output of Fig. 3 is provided to the active filter).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the operating conditions of 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schnetzka et al. (US 2019/0140569) teaches in paragraph 0026 that an active filter can be connected to the power grid, stator, and/or the converter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN GUGGER/           Primary Examiner, Art Unit 2832